Name: Commission Regulation (EC) No 2782/98 of 22 December 1998 establishing the forecast supply balances for cereal products and dried fodder for the smaller Aegean islands for 1999 and amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific supply arrangements
 Type: Regulation
 Subject Matter: foodstuff;  trade;  regions of EU Member States;  cooperation policy;  plant product
 Date Published: nan

 Avis juridique important|31998R2782Commission Regulation (EC) No 2782/98 of 22 December 1998 establishing the forecast supply balances for cereal products and dried fodder for the smaller Aegean islands for 1999 and amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific supply arrangements Official Journal L 347 , 23/12/1998 P. 0015 - 0016COMMISSION REGULATION (EC) No 2782/98 of 22 December 1998 establishing the forecast supply balances for cereal products and dried fodder for the smaller Aegean islands for 1999 and amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific supply arrangementsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products (1), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 4 thereof,Whereas Commission Regulation (EEC) No 2958/93 (3), as last amended by Regulation (EC) No 1802/95 (4), lays down the common detailed rules for implementing Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products to smaller Aegean islands, and pursuant to Article 3 of Regulation (EEC) No 2019/93, the amount of aid for this supply;Whereas, for the purposes of applying Article 2 of Regulation (EEC) No 2019/93, Commission Regulation (EC) No 3175/94 (5), as last amended by Regulation (EC) No 1960/98 (6), establishes for 1998 the forecast supply balance for cereals; whereas the forecast supply balances for cereals and dried fodder should be established for 1999; whereas, with a view to clarity, the supply balances for cereals and dried fodder should be established in a separate Regulation; whereas Regulation (EC) No 3175/94 should therefore be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Committee of the relevant management committees,HAS ADOPTED THIS REGULATION:Article 1 Pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for cereal products and dried fodder for the smaller Aegean islands originating in the rest of the Community in 1999 shall be as set out in the Annex hereto.Article 2 Article 1 of Regulation (EC) No 3175/94 is hereby repealed.Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 184, 27. 7. 1993, p. 1.(2) OJ L 248, 14. 10. 1995, p. 39.(3) OJ L 267, 28. 10. 1993, p. 4.(4) OJ L 174, 26. 7. 1995, p. 27.(5) OJ L 335, 23. 12. 1994, p. 54.(6) OJ L 254, 16. 9. 1998, p. 13.ANNEX >TABLE>